Citation Nr: 1507067	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from January 1975 to October 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over the case was subsequently returned to the RO in Providence, Rhode Island.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In a January 2015 statement, the Veteran's representative asserted that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  The Veteran's representative noted that the Veteran's most recent VA examination was conducted several years ago and could not adequately show the current level of impairment.  A review of the record shows that the Veteran was last provided a VA examination in August 2011.  Further, the most recent treatment note of record is from September 2011.  As a result, the Board is inclined to agree with the Veteran's representative, that due to the staleness of the medical evidence of record, the Veteran's current level of impairment cannot accurately be determined.  

Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his left shoulder disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


